UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7287


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID CHARLES MCCLINTON,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:89-cr-00098-FDW-1)


Submitted:   January 28, 2011            Decided:   February 23, 2011


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Charles McClinton, Appellant Pro Se. Anne Magee Tompkins,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Charles McClinton appeals the district court’s

order construing McClinton’s petition for a writ of error coram

nobis   as   a   28   U.S.C.A.   § 2255     (West   Supp.   2010)   motion   and

denying it as successive and unauthorized.             We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

McClinton, No. 3:89-cr-00098-FDW-1 (W.D.N.C. Aug. 27, 2010).                 We

dispense     with     oral   argument     because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2